 

Exhibit 10.7

 

EXECUTION VERSION

 

OMNIBUS AMENDMENT AGREEMENT

 

This OMNIBUS AMENDMENT AGREEMENT (this “Amendment”), dated as of February 26,
2019, is entered into by and among APPLIED DNA SCIENCES, INC., a Delaware
corporation (the “Issuer”), APDN (B.V.I.) INC., a corporation organized under
the laws of the British Virgin Islands (the “Guarantor”, and together with the
Issuer, collectively, the “Grantors” and each a “Grantor”), DELAWARE TRUST
COMPANY, a Delaware corporation, as collateral agent (together with its
successors and assigns, in such capacity, the “Collateral Agent”) for the
benefit of the Buyers (defined below) and each of the investors listed on
Schedule I attached hereto (each, a “Buyer” and collectively, the “Buyers”; the
Buyers and the Collateral Agent are collectively, together with their successors
and assigns, collectively, the “Secured Parties”).

 

WITNESSETH:

 

WHEREAS, the Issuer and the Collateral Agent are parties to that certain
Security Agreement, dated as of October 19, 2018 (as amended to date and as the
same may be further amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), whereby the Issuer
granted a security interest in substantially all of its tangible and intangible
assets, whether real or personal property, now or hereafter acquired (the
“Issuer Collateral”), to the Collateral Agent for the ratable benefit of the
Secured Parties; and

 

WHEREAS, the Guarantor and the Collateral Agent are parties to that certain
Guaranty and Security Agreement, dated as of October 19, 2018 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Guaranty and Security Agreement” and together with the Security Agreement,
collectively, the “Security Agreements”), whereby the Guarantor granted a
security interest in substantially all of its tangible and intangible assets,
whether real or personal property, now or hereafter acquired (the “Guarantor
Collateral”, and together with the Issuer Collateral, collectively, the
“Collateral”), to the Collateral Agent for the ratable benefit of the Secured
Parties; and

 

WHEREAS, the Collateral Agent, the Grantors and the investors party thereto as
Buyers (the “Original Buyers”; each Buyer party hereto which is not an Original
Buyer is a “New Buyer”) are parties that certain Collateral Agency Agreement,
dated as of October 19, 2018 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Collateral Agency Agreement”),
whereby, among other things, the Original Buyers appointed the Collateral Agent
as the Secured Parties’ representative and agent with respect to the Collateral;
and

 

WHEREAS, the Grantors have requested and the Secured Parties, by their execution
and acknowledgement hereof, have each agreed, subject to the terms of this
Amendment, to amend each of the Security Agreement, the Guaranty and Security
Agreement and the Collateral Agency Agreement (each a “Transaction Document” and
collectively, the “Transaction Documents”), as provided herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged and intending to be legally bound:

 

1.           Definitions. Capitalized terms used and not otherwise defined in
this Amendment shall have the respective meanings given to such terms in the
applicable Transaction Document.

 

 

 

 

2.           Joinder. Each New Buyer hereby becomes a Buyer under the terms of
the Collateral Agency Agreement and any other Transaction Document (as defined
in the Collateral Agency Agreement) to which any Buyer is a party (collectively,
the “Buyer Documents”), and appoints the Collateral Agent as provided in Section
1 of the Collateral Agency Agreement. Each New Buyer agrees that it hereby is,
and shall be deemed to be, and assumes the obligations of, a “Buyer” under each
of the Buyer Documents, including the joint and several indemnification
obligations in the Collateral Agency Agreement. Each New Buyer hereby agrees to
perform, comply with, and be subject to and bound by each of the terms and
provisions of each of the Buyer Documents jointly and severally with the other
Buyers party thereto.

 

3.           Amendment to the Collateral Agency Agreement.

 

(a) the first “WHEREAS” clause of the Collateral Agency Agreement is hereby
amended and restated, in its entirety, as follows:

 

“WHEREAS, the Issuer and the Buyers are parties to (i) that certain Securities
Purchase Agreement, dated as of August 31, 2018 (the “August Securities Purchase
Agreement” or (ii) that certain Securities Purchase Agreement, dated as of
November 29, 2018 (the “November Securities Purchase Agreement” and together
with the August Securities Purchase Agreement, collectively, the “Securities
Purchase Agreement”), and certain other agreements, documents and instruments
executed and delivered in connection therewith (together the Securities Purchase
Agreement and this Agreement, collectively, the “Transaction Documents”),
pursuant to which the Issuer shall be required to sell, and the Buyers shall
purchase or have rights to purchase, on a several and not joint basis, the
principal amount of the notes issued pursuant thereto (as such notes may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Notes”).”

 

(b) Section 10(a) (Extension) of the Collateral Agency Agreement is hereby
amended and restated, in its entirety, as follows:

 

“The Buyers and the Issuer hereby agree to extend all delivery dates set forth
in the Securities Purchase Agreement for the granting of liens securing the
Notes and perfection of the security interests contemplated therein for
completion within a reasonable period of time following the execution thereof,
as determined by the Issuer and the Collateral Agent in their reasonable
discretion; provided, however, that, all of the Buyers may agree in writing to
instruct the Collateral Agent not to perfect its security interest, for the
benefit of the Secured Parties, in certain types of Collateral if, in the
reasonable judgment of all the Buyers, the expense or process for achieving such
perfection is determined to be unduly burdensome.”

 

(c) Schedule 1 of the Collateral Agency Agreement is hereby amended and
restated, in its entirety in the form of Schedule 1 attached hereto.

 

 

 

 

4.            Amendment to the Security Agreement.

 

(a) the Preamble of the Security Agreement is hereby amended and restated, in
its entirety, as follows:

 

“SECURITY AGREEMENT (as amended, supplemented, amended and restated or otherwise
modified from time to time, this “Agreement”) dated October 19, 2018 made by
APPLIED DNA SCIENCES, INC., a Delaware corporation with headquarters located at
50 Health Sciences Drive, Stony Brook, New York 11790 (the “Grantor”), in favor
of DELAWARE TRUST COMPANY, a Delaware corporation, as collateral agent (together
with any successor collateral agent, in such capacity, the “Collateral Agent”)
for the benefit of the investors listed on the Schedule of Buyers (each a
“Buyer” and collectively, the “Buyers”; the Buyers and the Collateral Agent are
collectively, with their respective successors and assigns, the “Secured
Parties”)) set forth in (i) the Securities Purchase Agreement, dated as of
August 31, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “August Securities Purchase Agreement”), and
(ii) the Securities Purchase Agreement, dated as of November 29, 2018 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “November Securities Purchase Agreement” and together with the August
Securities Purchase Agreement, collectively, the “Securities Purchase
Agreement”), and the other Secured Parties.”

 

(b) the second WHEREAS clause in each of Exhibits A and B of the Security
Agreement is hereby amended and restated, in its entirety, as follows:

 

“WHEREAS, Grantor is party to the (i) Securities Purchase Agreement, dated as of
August 31, 2018 (the “August Securities Purchase Agreement”) and (ii) the
Securities Purchase Agreement, dated as of November 29, 2018 (the “November
Securities Purchase Agreement” and together with the August Securities Purchase
Agreement, collectively, the “Securities Purchase Agreement”), in each case,
with the Buyers party thereto.”

 

5.           Amendment to the Guaranty and Security Agreement.

 

(a) the Preamble of the Guaranty and Security Agreement is hereby amended and
restated, in its entirety, as follows:

 

“GUARANTY AND SECURITY AGREEMENT (as amended, supplemented, amended and restated
or otherwise modified from time to time, this “Agreement”) dated October 19,
2018 made by APDN (B.V.I.) INC., a corporation organized under the laws of the
British Virgin Islands (the “Grantor”), in favor of DELAWARE TRUST COMPANY, a
Delaware corporation, as collateral agent (together with any successor
collateral, in such capacity, the “Collateral Agent”) for the benefit of the
investors listed on the Schedule of Buyers (each a “Buyer” and collectively, the
“Buyers”; the Buyers and the Collateral Agent are collectively, with their
respective successors and assigns, the “Secured Parties”)) set forth in (i) the
Securities Purchase Agreement, dated as of August 31, 2018 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “August
Securities Purchase Agreement”) and (ii) the Securities Purchase Agreement,
dated as of November 29, 2018 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “November Securities Purchase
Agreement” and together with the August Securities Purchase Agreement,
collectively, the “Securities Purchase Agreement”), and the other Secured
Parties.”

 

 

 

 

(b) the second WHEREAS clause in each of Exhibits A and B of the Guarantor IP
Security Agreement is hereby amended and restated, in its entirety, as follows:

 

“WHEREAS, Grantor is a wholly owned subsidiary of APPLIED DNA SCIENCES, INC., a
Delaware corporation (the “Company”), and the Company is party to the (i)
Securities Purchase Agreement, dated as of August 31, 2018 (the “August
Securities Purchase Agreement”) and (ii) the Securities Purchase Agreement,
dated as of November 29, 2018 (the “November Securities Purchase Agreement” and
together with the August Securities Purchase Agreement, collectively, the
“Securities Purchase Agreement”), in each case, with the Buyers party thereto.”

 

6.            Ratification. This Amendment shall be construed in connection with
and as a part of each of the Security Agreement, the IP Security Agreement, the
Guaranty and Security Agreement, the Guarantor IP Security Agreement and
Collateral Agency Agreement, as applicable, and, except as expressly amended by
this Amendment, all terms, conditions, covenants, representations and warranties
contained in the Security Agreement, the IP Security Agreement, the Guaranty and
Security Agreement, the Guarantor IP Security Agreement and Collateral Agency
Agreement, respectively, are hereby ratified and shall be and remain in full
force and effect. Any and all notices, requests, certificates and other
instruments executed and delivered after the execution and delivery of this
Amendment may refer to the Security Agreement, the IP Security Agreement, the
Guaranty and Security Agreement, the Guarantor IP Security Agreement and
Collateral Agency Agreement, as applicable, without making specific reference to
this Amendment, but nevertheless all such references shall include this
Amendment.

 

7.           Parties Bound. This Amendment shall be binding on and inure to the
benefit of (i) each Grantor and (ii) the Secured Parties, as well as each of
their respective heirs, executors, administrators, legal representatives,
successors and assigns, except as otherwise expressly provided for herein.

 

8.           Counterparts and Signatures. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original, and all of which taken together shall constitute but
one and the same instrument. The transmission or receipt of a facsimile or
similar communication being a reproduction of a party’s signature or initial
shall produce the same legal result as the transmission or receipt of an
original signature or initial.

 

9.            Severability of Provisions. Any provision of this Amendment which
is prohibited and unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibitive or enforceability
without invalidating the remaining provisions hereof or affecting the validity
or enforceability of such provisions in any other jurisdiction.

 

10.         Section Headings. The Section headings used in this Amendment are
for convenience only and shall not affect the construction of this Amendment.

 

11.         Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

 

 

 

12.          Instruction to Collateral Agent. Each of the Buyers, by its
acknowledgement hereof, hereby directs the Collateral Agent to execute and
deliver this Amendment, and authorizes the Collateral Agent to take action as
agent on its behalf and to exercise such powers and discretion under the
Security Agreement, the Guaranty and Security Agreement and the Collateral
Agency Agreement and the other Transaction Documents (as defined in the
Collateral Agency Agreement) as are delegated to the Collateral Agent by the
terms thereof, together with such powers and discretion as are reasonably
incidental. This Section 12 is solely for the benefit of the Collateral Agent
and the Buyers and neither the Grantor nor any other Person shall have rights as
a third party beneficiary of the provisions in this Section 12.

 

13.         Costs and Expenses. Without limiting any expense or indemnity
provisions set forth in the Security Agreement, the Guaranty and Security
Agreement and the Collateral Agency Agreement or any other Transaction Document,
the Grantor agrees to pay on demand all reasonable and documented out-of-pocket
expenses, fees, and disbursements (including reasonable and documented
attorneys’ fees and expenses) of the Collateral Agent and the Buyers in
connection with the negotiation, preparation, execution, delivery and
administration of this Amendment.

 

[remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

  GRANTORS:       APPLIED DNA SCIENCES, INC., a Delaware corporation       By:
/s/ Beth Jantzen   Print Name:  Beth Jantzen, CPA   Its:  Chief Financial
Officer       APDN (B.V.I.) INC., a corporation formed under the laws of the
British Virgin Islands       By: /s/ James A. Hayward   Print Name:  James A.
Hayward   Its:  Authorized Signatory

 

[Signatures Continue on Following Page]

 

Signature Page to Omnibus Amendment Agreement

 

 

 

 

  COLLATERAL AGENT       DELAWARE TRUST COMPANY,   as Collateral Agent       By:
/s/ Alan R. Halpern   Name: Alan R. Halpern   Title: Vice President

 

[Signatures Continue on Following Page]

 

Signature Page to Omnibus Amendment Agreement

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO BY BUYERS:

 

By:   /s/ James A. Hayward   Print Name:  James A. Hayward       By:   /s/
Judith Murrah   Print Name:  Judith Murrah       By: /s/ Yavoc Shamash   Print
Name:  Yavoc Shamash       By:   /s/ Robert Catell 2/13/19   Print Name:  Robert
Catell       By: /s/ Elizabeth Schmalz Ferguson   Print Name:  Elizabeth Schmalz
Ferguson       By: /s/ Gregg Baldwin   Print Name:  Gregg Baldwin       By:  
/s/ William Montgomery 2/11/19   Print Name:  William Montgomery       By:   /s/
J van Eeden   Print Name:  Johnette van Eeden       By: /s/ John Cartier   Print
Name:  John Cartier       By: /s/ Wayne Buchen   Print Name:  Wayne Buchen  

 

Signature Page to Omnibus Amendment Agreement

 

 

 

 

ACKNOWLEDGED AND CONSENTED TO BY BUYERS (continued):

 

Delabarta II       By:   /s/ John Bitzer III   Print Name:  John F. Bitzer III  
Title:  President       The Rodgers Living Trust Dated April 7, 1995       By:
 /s/ Jay D. Rodgers   Print Name:  Jay D. Rodgers   Title:  Trustee  

 

Signature Page to Omnibus Amendment Agreement

 

 

 

 

SCHEDULE I

 

SCHEDULE OF BUYERS

 

Buyer   Address for Notices James A. Hayward  

1 Emmet Drive, Stony Brook, NY 11790 and

50 Health Sciences Drive, Stony Brook, NY 11790

Judith Murrah   8 Old Post Lane, Saint James, NY 11780 Delabarta II   c/o
Delaware Corporate  Management, 1105 North Market Street, Suite 1300,
Wilmington, DE  19801 Yavoc Shamash   7 Quaker Hill Road, Stony Brook, NY 11790
Robert Catell   62 Osborne Road, Garden City, NY 11530 Elizabeth Schmalz
Ferguson   101 Jersey Avenue, Spring Lake, NJ 07762 The Rodgers Living Trust
Dated April 7, 1995   1277 Porter Road, Flower Mound, TX 75022 Gregg Baldwin  
3391 Ichabod Way, The Villages, FL 32163 William Montgomery   34211 Seavey Loop
Road, Eugene, OR 97405 Johnette van Eeden   451 Westpark Way, Suite 5, Euless,
TX 76040 John Cartier   P.O. Box East Hampton, NY 11937 Wayne Buchen   50 Health
Sciences Drive, Stony Brook, NY 11790

 

Schedule I to Omnibus Amendment Agreement

 

 

 

 

